Citation Nr: 1800346	
Decision Date: 01/04/18    Archive Date: 01/19/18

DOCKET NO.  16-59 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial compensable evaluation for right wrist palmar and dorsal scars.  

2.  Entitlement to an initial evaluation in excess of 10 percent for right wrist degenerative arthritis with scaphoid fracture and nonunion.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	James McElfresh II, Agent


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse
ATTORNEY FOR THE BOARD

S. Schick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1989 to August 1989 and from November 2001 to March 2002.

This appeal comes to the Board of Veterans' Appeals (Board) from a May 2016 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran had a hearing before the undersigned Veterans Law Judge in April 2017.  A transcript of that proceeding has been associated with the claims file.

In an August 2016 Correspondence, the Veteran reported that he is unable to work and he also testified that his right wrist pain prevented him from full-time employment.  See April 2017 Hearing Transcript.  When evidence of unemployability is submitted during the course of an appeal for an increased rating, a claim for entitlement to a TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As the Veteran asserts that he is unemployable due to the disability currently on appeal, the issue of a TDIU is before the Board.

As mentioned during his April 2017 hearing, the Veteran is contending that he has several disabilities that are related to his service-connected right wrist disability.  In particular, he asserts that he had to take medication that he became dependent on and developed an opioid dependence, which led to depression, insomnia, loss of libido, erectile dysfunction, excessive fatigue, and gastrointestinal reflux.  See hearing transcript p. 18.  It appears that the Veteran filed claims for such that have not yet been fully developed or adjudicated.  See January 2017 VA Form 21-526EZ.  Accordingly, these claims are REFERRED to the RO for development.
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

During his hearing, the Veteran testified that he felt he had nerve damage as a result of the surgeries he had for his right wrist.  A review of the most recent March 2016 VA examination report does not reflect that any nerve conduction testing was completed.  On remand, it should be determined if the Veteran had any nerve damage in connection with his service-connected right wrist.

The claim for TDIU should be developed by the RO in the first instance.

Updated VA treatment records should also be obtained on remand. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO should develop the Veteran's claim for entitlement to TDIU.  With the Veteran's assistance, obtain information regarding the Veteran's education and employment history, to include his wages and earnings.  

2.  Obtain all outstanding VA treatment records.  Any private treatment records identified by the Veteran should also be requested and obtained.  All records should be associated with claims file.  

3.  After completing the development in #2, schedule the Veteran for a VA examination to evaluate the current severity and manifestations of his right wrist disability.  The examiner is asked to identify all residuals of his right wrist disability, to include any associated nerve damage or carpal tunnel syndrome as reflected on objective nerve conduction testing.  In addition:

a)  Range of motion testing should be undertaken, to include after repetitive use.  The examiner is to report the range of motion measurements in degrees.  The examiner should consider whether there is likely to be additional range of motion loss due to any of the following: (1) during flare-ups; (2) after repetitive use over time; (3) in weight bearing; and (4) as a result of pain, weakness, fatigability, or incoordination.  The examiner should also address whether there is a difference in active range of motion, versus passive range of motion.  If so, the examiner is asked to describe the additional loss, in degrees, if possible.  In any event, the examiner should fully describe the any associated functional limitations.  

b)  The examiner should specifically offer an opinion as to the impact of any functional loss due to pain during flare-ups, considering all procurable and assembled data, and by obtaining all tests and records that might reasonably illuminate the medical analysis.  The examiner must, at a minimum, ask the Veteran to describe the severity, frequency, duration, or functional loss manifestations related to flare-ups.  

c)  The examiner should specifically offer an opinion as to the impact of repetitive use over time on his functional ability.  If the examiner deems it necessary, the Veteran should be asked to engage in repetitive use over time prior to the examination.

A detailed rationale for the opinion must be provided.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  

4.  Thereafter, readjudicate the Veteran's claims.  If any determination is unfavorable to the Veteran, he and his representative should be provided a SSOC which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran and his representative have right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



